124 F.3d 208
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Malachi ANDREWS, Appellant.
No. 97-2208MN.
United States Court of Appeals, Eighth Circuit.
Sept. 11, 1997.Submitted Sept. 4, 1997.Filed Sept. 11, 1997.

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
After Malachi Andrews was sentenced for drug-related charges, including using a firearm during a drug offense, the Supreme Court decided Bailey v. United States, 116 S.Ct. 501 (1995).  In light of Bailey, the district court vacated the sentence originally imposed on the firearm conviction and imposed a revised sentence on Andrews's drug conviction with an enhancement based on his possession of a firearm.  On appeal, Andrews contends the district court improperly resentenced him on his drug conviction.  Andrews's arguments, however, are foreclosed by our recent decision in United States v. Harrison, 113 F.3d 135, 137-38 (8th Cir.1997).  We thus affirm Andrews's revised drug sentence.  See 8th Cir.  R. 47B.